Citation Nr: 1128021	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  04-38 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to May 20, 1998 for an award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran had active duty service from December 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire granted service connection for PTSD, and assigned an initial 30 percent rating for the disability, effective May 20, 1998.

In August 2006, the matter was remanded to the RO for further action, to include providing the appellant with notice for the Veterans Claims Assistance Act of 2000 (VCAA).  After accomplishing the requested actions, the RO continued the denial of the claim on appeal (as reflected in an August 2007 Supplemental Statement of the Case) and returned the matter to the Board for further appellate consideration.

In February 2008, the Board denied the Veteran's claim for an effective date prior to May 20, 1998 for an award of service connection for PTSD.  The Veteran appealed the February 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the Court issued a Memorandum Decision which vacated that portion of the February 2008 Board decision which denied an effective date prior to May 20, 1998 for an award of service connection for PTSD, and remanded the case to the Board for further appellate review.  The case was then returned to the Board for appropriate action consistent with the decision of the Court.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  In a July 1994 appellate decision, the Board denied the Veteran's claim for service connection for PTSD.

3.  In a May 1997 rating decision, the RO denied the Veteran's request to reopen his claim for service connection for PTSD for lack of new and material evidence; the Veteran was notified of the denial in a letter dated May 6, 1997, but failed to file a timely appeal.

4.  On May 20, 1998, the RO received a request to reopen the previously denied claim for service connection for PTSD.

5.  Ultimately, in a rating decision dated June 1999, the RO reopened the claim for service connection for PTSD and a subsequent Board decision dated December 2002 granted service connection for PTSD; the Board decision was implemented by rating decision dated July 2003, which granted service connection for PTSD, effective May 20, 1998.

6.  Service department records related to a claimed in-service event, which were previously unassociated with the file, were associated with the claims file in June 1999.


CONCLUSION OF LAW

The criteria for an effective date of June 14, 1990 for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.400, 4.3 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

Generally, the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).  If a claim is received within one year after separation from service, the effective date for the grant of service connection is the day following separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2010).

The effective date of a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.             38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400(q)(1)(ii) (2010).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.             38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.151(a) (2010).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2010).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2010).

Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b) (2010).

In this case, the Veteran seeks an award of service connection for PTSD prior to May 20, 1998, the effective date assigned by the RO based on the date of receipt of the petition to reopen the claim for this disability.  Specifically, the Veteran requests an effective date of June 14, 1990-the date of the Veteran's original claim for entitlement to service connection for PTSD.

The basic facts of this case are not in dispute.  The Veteran filed his original claim for service connection for PTSD on June 14, 1990, alleging exposure to combat-related stressors and being present during a severe typhoon that caused substantial damage to his air base while serving in Vietnam.  At the time of the claim, the Veteran provided lay witness statements from fellow servicemen and his own recollection of events to substantiate his stressors, but stated that he was unable to provide much detailed information to assist VA in corroborating his alleged stressors through unit records research.  The Director of the Environmental Support Group, however, did not conduct any research into the existence of a typhoon, although the Veteran identified the month and location that the typhoon occurred.  The Board denied service connection for PTSD in an appellate decision in July 1994 (subsuming a February 1991 RO decision that denied the original PTSD claim), on the basis that there was no credible supporting evidence to substantiate the combat-related stressors upon which his PTSD diagnosis was based, and that his presence during a typhoon was not a sufficiently extraordinary event to constitute a stressor that would cause PTSD many years later.  The Veteran was notified of that determination, but did not initiate an appeal of that determination to the Court.  Hence, the July 1994 Board decision is final.  See 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2010).

The next document received from the Veteran was correspondence that the RO received in January 1997 and accepted as a petition to reopen his previously denied claim for service connection for PTSD.  In a May 1997 rating decision, the RO denied the application to reopen the PTSD claim for failure to submit new and material evidence that substantiated the stressors underlying the PTSD diagnosis.  The Veteran was notified of this denial and his appellate rights in a letter sent to him on May 6, 1997, but he did not initiate an appeal of that determination to the Board by filing a timely Notice of Disagreement within one year of the notification letter's dispatch.  Hence, the May 1997 RO decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2010).

The next document received from the Veteran that pertained to the PTSD claim was a letter that the RO received on May 20, 1998, expressly requesting that his PTSD claim be reopened and accompanied by lay witness statements that he wished to have considered as evidence substantiating the veracity of his PTSD stressors, upon which his PTSD diagnosis was predicated.  In a June 1999 rating decision, the RO determined that new and material evidence pertinent to the PTSD claim had been submitted, reopened the claim for service connection for PTSD for a de novo review, but denied the claim on the merits.  The Veteran filed a timely appeal of this adverse determination to the Board, which determined in a December 2002 appellate decision that the RO correctly reopened the PTSD claim based on the Veteran's submission of new and material evidence, pursuant to Barnett v. Brown, 83 F.3d 1380 (1996), and allowed the claim for PTSD.  The basis of the allowance was new evidence received since the prior final Board decision of July 1994, which included a June 1999 report from the U.S. Services Center for Research of Unit Records confirming the stressor regarding the Veteran's presence during a typhoon that struck his air base during his period of active duty.  The case was returned to the RO, which implemented the Board's allowance in a July 2003 rating decision and assigned an effective date of May 20, 1998, for the award of service connection for PTSD (the date of the successful petition to reopen this claim).

The Board has considered the arguments of the Veteran and his representative that the effective date for the award of service connection for PTSD should be June 14, 1990, which is the date of his initial application for service connection for this psychiatric disability, because the confirmation of his typhoon stressor was based, in part, on service department records in the form of unit history reports that were not associated with the file when the claim was first adjudicated, pursuant to 38 C.F.R. § 3.156(c).  38 C.F.R. § 3.156(c) states that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Such records include service records that are related to a claimed in-service event, but do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or any other official source.  See id.

Here, the Center for Unit Records Research (now, the JSRRC) provided the RO with an extract of a Senior Officer Debriefing Report for the period from November 27, 1970 to April 10, 1972.  The report stated that in October 1971, Typhoon Hester caused extensive damage to the base in Vietnam where the Veteran was stationed.  As this report is an official service department record that was not associated with the claims file when the claim was first adjudicated, VA will reconsider the claim from the date of the original claim-here, June 14, 1990.  At the time of the July 1994 appellate decision that denied the Veteran's original claim, the Veteran had offered enough specific information regarding this stressor for VA to identify and obtain the records from the Center for Unit Records Research.  The medical records reflect that the Veteran reported as early as August 1991 that "[m]y last memory of Vietnam was a night in October . . . we were hit by a typhoon.  It was like nothing I ever saw or have seen since.  It did what no enemy army could do - it wiped us out and on the tail of it came the VC.  We had gone into the bomb shelters for protection, the only safe place."  At that time, the Veteran was diagnosed with chronic PTSD, partially based on this stressor.

Accordingly, on these facts, the preponderance of the evidence is in favor of affording an effective date of June 14, 1990 for the grant of service connection for PTSD.  As this is the effective date requested by the Veteran, this represents a full grant of the benefit sought.


ORDER

An effective date of June 14, 1990 is granted for an award of service connection for PTSD.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


